DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 08/01/2022 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; accordingly this action is made final.

Response to Arguments
Applicant's arguments filed on 08/01/2022 have been fully considered but they are not persuasive. 
Examiner notes that James ¶ 0052 teaches tracking fish over short and long periods of time, including capturing continuous images of the fish. In particular ¶ 0052, “for short-term tracking, a continuous video of the fish may be obtained by controlling a camera system so that cameras in the camera system may continuously capture images of the fish as it moves. In some cases, the camera system may be programmed to automatically track fish movement.” See detailed analysis below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,599,922. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 10,599,922 discloses a computer-implemented method (claim 1) comprising: 
obtaining images of fish enclosed in a fish enclosure; (claim 1, obtaining)
identifying, by one or more processors, fish tracks shown in the images of the fish; (claim 1, determining one or more key points associated with one or more features of the fish)
determining, by the one or more processors, a quality score for each of the fish tracks based on at least one of: (claim 1, generating a quality score)
a minimum camera distance of the fish tracks; a maximum camera distance of the fish tracks; image length of the fish tracks; stereo consistency of the fish tracks; detection confidence of the fish tracks; or depth variation of the fish tracks; (claim 1 teaches determining quality scores for the fish tracks based on parameters which reflect a detection confidence of the fish tracks.)
selecting, by the one or more processors, a subset of the fish tracks based on the quality scores; (claim 1, determining weight for fish which satisfy a quality score threshold.)
determining, by the one or more processors, a representative weight of the fish in the fish enclosure based on weights of the fish shown in the subset of the fish tracks; and (claim 1, determining weight for fish which satisfy a quality score threshold.)
outputting the representative weight for display or storage at a device connected to the one or more processors. ((claim 1, outputting)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, 8, 18 and 19 refer to a “a second representative weight” followed by the term, “the representative weight.” It is unclear whether “the representative weight” being referred to is the original “representative weight” from claim 1 or “the second representative weight” in claim 6. Examiner suggests that Applicant amend all mentions to recite “a first representative weight” or “a second representative weight,” including amending the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US PGPub 2019/0228218).
Regarding claim 1, James discloses a computer-implemented method (¶ 0005) comprising: 
obtaining, from an underwater camera, images of fish that are enclosed in a fish enclosure; (Barnaby is a system for imaging fish in a tank for the purpose of size and weight determination, Abstract. ¶ 0026 teaches imaging fish in the fish tank. ¶ 0028 teaches that the camera is underwater.)
identifying, by one or more processors, and based on multiple of the images of the fish, fish tracks that each represent a path of a respective fish as the respective fish swims by the underwater camera; (¶ 0052 teaches tracking fish over short and long periods of time, including capturing continuous images of the fish. In particular ¶ 0052, “for short-term tracking, a continuous video of the fish may be obtained by controlling a camera system so that cameras in the camera system may continuously capture images of the fish as it moves. In some cases, the camera system may be programmed to automatically track fish movement.” ¶ 0062 teaches using processors.)
determining, by the one or more processors, a quality score for each of the fish tracks based on at least one of: (¶ 0044 teaches determining quality scores for the fish tracks.)
a minimum camera distance of the fish tracks; a maximum camera distance of the fish tracks; image length of the fish tracks; stereo consistency of the fish tracks; detection confidence of the fish tracks; or depth variation of the fish tracks; (¶ 0044 and 0045 teach determining quality scores for the fish tracks based on parameters which reflect a detection confidence of the fish tracks. Detection confidence is measured by angle of the fish relative to the camera, number of key points detected, minimum camera distance of the fish tracks, etc.)
selecting, by the one or more processors, a first subset of the fish tracks based on the quality scores; (¶ 0047 teaches that if the score satisfies a threshold, the 3-D model 320A may be utilized to determine a weight of the fish.)
determining, by the one or more processors, a respective weight estimate for each fish that is associated with the first subset of the fish tracks; (As above, ¶ 0047 teaches that if the score satisfies a threshold, the 3-D model 320A may be utilized to determine a weight of the fish. Also see ¶ 0048-0049)
determining, by the one or more processors, a representative weight estimate or an estimated distribution of weights based on the respective weight estimates weights of the fish that are associated with the first subset of the fish tracks; and (¶ 0049 teaches that after the weight estimates of the individual fish are made the results can be aggregated or added to previous results to determine, for example, a new average value for fish weights.)
outputting the representative weight estimate or the estimated distribution of weights for display or storage at a device connected to the one or more processors. (¶ 0049 teaches outputting the weight for display on a connected device.)
James does not expressly disclose that a representative weight estimate of multiple fish is output for display or storage. As noted above, James ¶ 0049 does disclose outputting the individual weight for display on a connected device and for storage. James also teaches that the output step comprises creating the representative average weight but does not explicitly state that this average is itself also output to a display or storage. It would have been obvious to one of ordinary skill in the art to have combined James’ teaching for outputting a fish weight to a display with James’ teaching for determining average fish weight. The combination simply comprises outputting the average weight that James already teaches determining. 
Regarding claim 2, James discloses the computer-implemented method of claim 1, wherein identifying, by one or more processors, fish tracks comprises: determining that a fish shown in a first image of the images is shown in a subsequently captured second image of the images. (As above, ¶ 0052 teaches tracking fish over short and long periods of time, including capturing continuous images of the fish as it moves.)
Regarding claim 3, James discloses the computer-implemented method of claim 1, wherein obtaining images of fish comprises: instructing a sensor system that includes underwater camera to capture the images at different depths in the fish enclosure and receiving the images from the underwater camera. (¶ 0029 teaches cameras enabled to capture the images at different depths in the fish enclosure and send the images to the system.)
Regarding claim 4, James discloses the computer-implemented method of claim 1, wherein determining, by the one or more processors, a representative weight of the fish in the fish enclosure based on weights of the fish shown in the first subset of the fish tracks comprises: determining the weights of the fish based on apparent sizes of the fish in the images. (¶ 0048 teaches estimating apparent weight based on the 3D image models.)
Regarding claim 9, James discloses the computer-implemented method of claim 1, wherein selecting, by the one or more processors, a second subset from the fish tracks based on the quality scores comprises: determining a ranking the fish tracks based on the quality scores; and selecting, as the second subset, a predetermined number of the fish tracks based on the ranking. (¶ 0046-0047 teach selecting fish based on ranking a subset of the fish. The fish above a certain ranking represent a second subset of fish. ¶ 0055 also teaches repeating this process again.)
Regarding claim 10, James discloses the computer-implemented method of claim 9, selecting, by the one or more processors, a first subset of the fish tracks based on the quality scores comprises: selecting both a second predetermined number of remaining fish tracks of the fish tracks based on the ranking and the fish tracks in the second subset. (As noted above, ¶ 0055 teaches repeating the ranking and scoring process again. This comprises selecting both a second predetermined number of remaining fish tracks of the fish tracks based on the ranking and the fish tracks in the second subset.)
Regarding claim 11, James discloses the computer-implemented method of claim 1, wherein the representative weight comprises an average weight. (¶ 0049)
The system claims 12-16 correspond to the method of claims 1-4. James teaches a system at ¶ 0052. Remaining limitations are rejected similarly. See detailed analysis above.  
The computer readable storage device of claim 20 corresponds to the method of claim 1. James teaches a computer readable storage device at ¶ 0072. Remaining limitations are rejected similarly. See detailed analysis above. 
Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US PGPub 2019/0228218) in view of Rapoport (US Pat. No. 10,191,489)
Regarding claim 5, James discloses the computer-implemented method of claim 1 including measuring the representative weight (See above)
In the field of image-based fish weight measurement Rapoport teaches determining that the representative weight satisfies a harvesting criteria and triggering harvesting of the fish in the fish enclosure. (Col. 12, ¶ 6 teaches that the sensors determine that the live fish have reached an acceptable average weight and are ready to be harvested and teaches triggering their harvesting.)
It would have been obvious to one of ordinary skill in the art to have combined James’ image-based fish weight measurement system with Rapoport’s image-based fish weight measurement system. Both references teach systems for imaging live fish in order to determine their average weight. The combination constitutes the repeatable and predictable result of simply applying Rapoport’s teaching for triggering fish harvesting. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
The system claim 17 corresponds to the method of claim 5. James teaches a system at ¶ 0052. Remaining limitations are rejected similarly. See detailed analysis above.   

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             
/AMANDEEP SAINI/           Primary Examiner, Art Unit 2661